DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-21 are presented for examination.
                                  
		         Specification
	The specification is accepted. 
	
			         Drawings
	The formal drawings are accepted. 


                               Claim Rejections - 35 USC § 112
                      The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “a compute circuit to read the data word and perform a computation on the data word to generate an output value; wherein the compute circuit is to generate the output value without waiting for error detection and error correction on the data word by the ECC circuit” which the phrase “without waiting” is negative limitation and further the claim does not particularly point out why the output is generated without waiting for error detection and correction on the data word, is it a unique computation that output values that does not need detection and correction of data. Clarification is required. Further, a computation of what exactly is being referred to here as what type(s) of computations are being carried out. Independent claim 13 recites similar limitations and therefore has similar issues. Dependent claims also dependent form independent claims and therefore are rejected.                          

Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 5-13, and 17-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mehra et al. “hereinafter as Mehra” (U.S. PN: 2018/0358989). 
	As per claim 1:
Mehra substantially teaches or discloses an apparatus comprising: a memory array to store a data word (see paragraph [0048] and [0050]); an error checking and correction (ECC) circuit to read the data word and perform error detection and error correction on the data word (see paragraph [0050] and [0052]); and a compute circuit to read the data word and perform a computation on the data word to generate an output value; wherein the compute circuit is to generate the output value without waiting for error detection and error correction on the data word by the ECC circuit; wherein in response to error detection in the data word by the ECC circuit, the output value is delayed until correction of the output value in accordance with the error detection by the ECC circuit (see paragraphs [0047], [0052], [0072], [0079-0081]).   
	As per claims 5 and 17:
	Mehra in view of the above rejection teaches wherein the ECC circuit is to correct the output value (see paragraph [0081]).  
	As per claims 6 and 18:
	Mehra in view of the above rejection teaches a data path with circuitry to correct the output value (see paragraph [0081]).  
As per claim 7:

As per claims 8 and 19: 
Mehra in view of the above rejection teaches wherein the compute circuit comprises a compute near memory (CNM) circuit (see paragraph [0048]).  
As per claim 9: 
Mehra in view of the above rejection teaches wherein the CNM circuit comprises a multiply-accumulate (MAC) circuit (see paragraph [0090]).   
As per claim 10: 
Mehra in view of the above rejection teaches wherein the memory array comprises an array of static random access memory (SRAM) cells (see paragraphs [0051], 0066-0067] and [0074]).  
	As per claim 11: 
Mehra in view of the above rejection teaches wherein the memory array comprises an array of dynamic random access memory (DRAM) cells (see paragraphs [0051], 0066-0067] and [0074]).  
As per claim 12: 
Mehra in view of the above rejection teaches wherein the memory array comprises an array of resistive- based random access memory (RAM) cells (see paragraphs [0051], [0066-0067] and [0074]).
As per claim 13:

As per claim 18:
Mehra in view of the above rejection teaches the accelerator circuit further including a data path with circuitry to correct the output value (see paragraph [0052]).  
As per claim 20:
Mehra in view of the above rejection teaches wherein the host processor comprises a multicore central processing unit (CPU) or a multicore graphics processing unit (GPU) (see paragraph [0051] and [0090]).  
As per claim 21:
Mehra in view of the above rejection teaches a display communicatively coupled to the host processor; a network interface communicatively coupled to the host processor; or a battery to power the computing device (see paragraph [0051] and [0090]).  

                                     Allowable Subject Matter								
However, such an allowance is conditioned on the resolution of all of the identified rejections based upon 35 U.S.C. 112, in the base and intervening claims. 	                                                                
                            Examiner's Note: 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.


                                      Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112